DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/15/2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rona Lamiquiz on 3/12/2021. The application has been amended as follows: 
Claim 1:  After the word “discrete” and before “focal” in line 2, 
add the term --non-interfering--.
Claim 8:  After the word “discrete” and before “focal” in line 2, 
add the term --non-interfering--.
Claim 22:  Cancel.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to a method for forming a three-dimensional (3D) object corresponding to an organ or organoid. The method comprises producing discrete non-interfering focal points patterned as a 3D projection corresponding to the organ or organoid in a medium containing one or more polymer precursors in order to form at least a portion of said 3D object.
Claims were previously rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. (US 2013/0203146 A1) in view of Shusteff et al. (US 2018/0015672 A1) and Mullins (US 2020/0041957 A1). Ying et al. discloses a method comprising applying laser to a solution comprising cells, a photoinitiator, and a plurality of units capable of forming polymer chains to induce localized polymerization, thus producing a 3D scaffold construct with encapsulated cells. Ying et al. differs from the claimed invention in that the 3D scaffold is not formed based on a 3D projection. Shusteff et al. and Mullins teaches projecting a 3D pattern using a multi-beam curing system comprising a spatial light modulator (SLM) and projection optics to manufacture 3D objects. However, Shusteff et al. and Mullins do not teach that the 3D projection formed by such curing system comprises discrete non-interfering focal points (i.e., the hologram is formed by interference points). The rejections of record have therefore been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651